Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-699

IN RE JOHN B. MARCIN,
                                                           DDN: 2021-D166
An Administratively Suspended Member of
the Bar of the District of Columbia Court of Appeals

Bar Registration No. 437790

BEFORE: McLeese and Howard, Associate Judges, and Ferren, Senior Judge.

                                 ORDER
                          (FILED— November 23, 2022)

      On consideration of the certified order from the state of Nevada suspending
respondent for four years; this court’s September 21, 2022, order suspending
respondent pending final disposition of this proceeding and directing him to show
cause why reciprocal discipline should not be imposed; and the statement of
Disciplinary Counsel requesting the imposition of substantially different discipline
in the form of disbarment because respondent was found to have intentionally
misappropriated entrusted funds; and it appearing that respondent has not filed a
response or his D.C. Bar R. XI, § 14(g) affidavit with this court, it is

       ORDERED that John B. Marcin is hereby disbarred from the practice of law
in the District of Columbia. See In re O’Neill, 276 A.3d 492, 503 (D.C. 2022)
(“Disbarment is the presumptive sanction for intentional misappropriation of client
funds[.]”); In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010) (explaining that there is
a rebuttable presumption in favor of imposition of identical discipline and exceptions
to this presumption should be rare); In re Jacoby, 945 A.2d 1193, 1199-1200 (D.C.
2008) (describing the two-step inquiry for concluding whether the “substantially
different discipline” exception applies as determining whether the misconduct would
have resulted in the same punishment and if the discipline would be different,
whether the difference is “substantial”). It is
No. 22-BG-699

      FURTHER ORDERED that, for purposes of reinstatement, respondent’s
disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).

                                 PER CURIAM